DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 and 09/05/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0253898 (Meagher et al.) in view of US 2018/0336463 (Bloom).
With respect to claims 1, 10, and 19
Meagher teaches: A machine learning system/method (see at least Fig 1; #100 and #116; and ¶0048) for maintaining distributed computer control systems (see at least Fig 1; #100 and #116; and ¶0048), the machine learning system (#100) comprising: 	
a data acquisition hub (see at least Fig 1; #112; and ¶0048) communicatively connected to a plurality of sensors (see at least Fig 1; #104-110; and ¶0048) configured to acquire real-time configuration data from one or more of the computer control systems (see at least Fig 1; #102-110; and ¶0048-51; Discussing collecting data from the monitored system); 
an analytics server (see at least Fig 1; #116; and ¶0048) communicatively connected to the data acquisition hub (see at least Fig 1; #112-116; and ¶0048 and ¶0052), the analytics server (#116) comprising: 
a virtual system modeling engine (see at least Fig 1; #124; and ¶0055) configured to model an actual control system (see at least Fig 1 and ¶0055) comprising the distributed computer control systems (see at least Fig 1; #100 and #116; and ¶0048), 
a virtual system model database (see at least Fig 1; #118 and #126-132; and ¶0055 and ¶0067) configured to store one or more virtual system models of the distributed computer control systems (see at least Fig 1 and 2; #118, #126-132, and #206; and ¶0055, ¶0061, and ¶0067; Discussing the model mirrors the actual system), wherein each of the one or more virtual system models (#206) includes preset configuration settings for the distributed computer control systems (see at least Fig 2; #206; and ¶0066-68 and ¶0073), and 
a machine learning engine (see at least fig 1; #118; and ¶0070)  configured to monitor the real-time configuration data (see at least Fig 1; #102-110 and #118; and ¶0048-51) and the preset configuration settings (see at least Fig 1 and 2; #118 and #206; and ¶0066-68), and generate a warning (see at least Fig 3; #310; and ¶0076) when there is a difference between the real-time configuration data (see at least Fig 3; #302; and ¶0076) and the preset configuration settings (see at least Fig 3; #306 and #310; and ¶0076), the difference being indicative of at least two of the distributed computer control systems being out of synchronization by more than a threshold deviation (see at least Fig 3 and 7; #310 and #708; and ¶0076, ¶0088-89, and ¶0098); and 
a client terminal (see at least Fig 1; #128; 0048) communicatively connected to the analytics server (see at least Fig 1; #114, #116, and #128; and ¶0048), the client terminal being configured to communicate the warning to one of a human operator or directly to at least one of the at least two distributed computer control systems (see at least Fig 1; #114, #116, and #128; and ¶0048, ¶0068, and ¶0076) and to initiate adjustments to configuration settings (see at least Fig 1; #128; and ¶0074-76 and ¶0079) for the at least one of the at least two distributed computer control systems to synchronize the at least two distributed computer control systems within the threshold deviation (see at least Fig 1-3, 7, and 8; #708; and ¶0099-103; Discussing that the system needs to be calibrated/synchronized if the deviation between an actual vs a predicted value is above a certain threshold but lower than a second threshold.)   
Meagher does not tot teach that the system is used for a train
However the Examiner contends that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the system of Meagher on a train to detect problems.  
Additionally Bloom teaches the using machine learning on locomotives (see at least ¶0028).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Meagher by using the system on a train as taught by Bloom, because doing so would allow the system to help optimize the trains performance (see at least Bloom ¶0028).  Thus saving the operator time and money.
With respect to claims 2 and 11
Meagher teaches: 
wherein the machine learning engine is configured to generate predicted data for the train control system and analyze differences between the predicted data and the real-time data received from data acquisition hub (see at least Fig 3 and 7; #310 and #708; and ¶0076, ¶0088-89, and ¶0098). 
With respect to claims 3 and 12
Meagher teaches:
wherein at least one of the virtual system models includes components for modeling reliability of various physical systems (see at least Fig 1-2; #206; and ¶0067) and distributed computer control systems of the train based at least in part on historical data (see at least Fig 23; #2307; and ¶0260).
With respect to claims 4 and 13
Meagher teaches:
wherein the virtual system model database is configured to store the one or more virtual system models (see at least Fig 1; #126-132; and ¶0055, ¶0067, and ¶0073-74) and accommodate simulated changes to the distributed computer control systems for the train and testing of resulting effects from the simulated changes to learn failure patterns and signatures and test at least one of proposed modifications, upgrades, or additions for the train control system (see at least Fig 10 and 19; #1906; and ¶0223, ¶0231, and ¶0247).
With respect to claims 5, 14, and 20 
Meagher teaches:
wherein each of the virtual system models is periodically calibrated and synchronized using the real-time configuration data received from the plurality of sensors so that the virtual system model provides data output values that are consistent with the actual real-time values received from the sensors (see at least Fig 6; #602; ¶0069 and ¶0092-94).
With respect to claims 6 and 15 
Meagher teaches:
wherein the machine learning engine and the virtual system modeling engine are configured to implement pattern or sequence recognition into a real-time decision loop that is enabled by machine learning (see at least Fig 18-21; #2018; and ¶0041, ¶0068-70, ¶0091, ¶0212, and ¶0240-243).
With respect to claims 7, 16, and 20
Meagher teaches:
 wherein the machine learning engine is configured to implement associative memory, which allows discovery, storage, and retrieval of learned associations between a plurality of attributes characterizing the distributed computer control systems of the train in real time (see at least Fig 1; #118; and ¶0070 and ¶0212).
With respect to claims 8, 17, and 20
Meagher teaches:
wherein the associative memory implemented by the machine learning engine stores information about how the attributes and their respective features occur together, and the machine learning engine is further configured to interpret and analyze these co-occurrences and use the results to produce metrics indicative of the health of the distributed computer control systems (see at least Fig 1; #118; and ¶0049, ¶0070 and ¶0212).
With respect to claims 9, 18, and 20
 Meagher teaches:
wherein the associative memory implemented by the machine learning engine is built through experiential learning in which each newly observed state of the distributed computer control systems is accumulated in the associative memory as a basis for interpreting future events (see at least Fig 1; #118; and ¶0070), and the machine learning engine is further configured to observe normal system operation over time (see at least Fig 1; #118; and ¶0070 and ¶0090-91), and normal predicted system operation generated by the virtual system modeling engine over time (see at least Fig 1; #118; and ¶0070 and ¶0090-91), utilize the associative memory to learn normal patterns as a basis for identifying non-normal behavior and appropriate responses of the distributed computer control systems (see at least Fig 1 and 18; #118; and ¶0070, ¶0090-91, ¶0212, and ¶0223), associate the patterns with particular outcomes, contexts or responses (see at least Fig 1 and 18; #118; and ¶0070, ¶0090-91, ¶0212, and ¶0223), and determine time to failure rates through observation (see at least Fig 1 and 18; #118; and ¶0070, ¶0090-91, ¶0212, and ¶0223) and comparison of the observed states, the normal patterns, and the non-normal behavior or inappropriate responses of the distributed computer control systems (see at least Fig 1 and 18; #118; and ¶0070, ¶0090-91, ¶0212, and ¶0223).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10032111 (Bertram et al): Discussing using training a simulation for an aircraft using machine learning.
US 2021/0348342 (Gilbert): Discusing using machine learning to classify flaws in a rail system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661